The state’s motion for a stay of the Superior Court order admitting defendant Stephen J. Wilson to bail is granted until further order of this court.
A warrent for the arrest of defendant is hereby ordered issued on the request for a detainer issued by the State of New Jersey alleging defendant is a parole violator.
The defendant shall be held without bail at the Adult Correctional Institutions until further order of this court.
It is further ordered that defendant shall not be removed from the State of Rhode Island until further order of this court.